UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Annual Report to Shareholders Deutsche Real Estate Securities Income Fund (formerly DWS RREEF Real Estate Securities Income Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Information About Your Fund's Expenses 41 Tax Information 42 Advisory Agreement Board Considerations and Fee Evaluation 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund’s ability to generate income may be adversely affected. Preferred stocks, a type of dividend-paying stock, present certain additional risks. The fund may use derivatives, including as part of its covered call strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In using a covered call strategy, the fund foregoes the opportunity to benefit from an increase in the price of the underlying security (but continues to bear the risk of a decline in the value) or in the case of an illiquid market, the fund may be unable to sell the underlying security until the option expires or is exercised. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management confirm that they expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Investment Strategy Under normal circumstances, the fund invests at least 80% of its net assets, plus the amount of any borrowing for investment purposes, in securities of real estate investment trusts (REITs) and real estate companies. The fund typically invests in common and preferred stocks of REITs and real estate companies, but may also invest a portion of its assets in debt securities and other types of securities. The fund primarily invests in securities of U.S. issuers, but may also invest in securities of Canadian issuers and, to a lesser extent, in securities of other foreign issuers The fund may also write (sell) covered call options on its portfolio securities with the goal of generating additional income from premiums received in connection with the options. For its most recent fiscal year ended December 31, 2014, Deutsche Real Estate Securities Income Fund returned 19.86%. In comparison, the FTSE EPRA/NAREIT North America Index returned 28.15%. During the first half of the fund’s most recent fiscal year, the U.S. REIT market bounced back following a difficult second half of 2013, and outperformed the broader equity market by a significant margin. Early in the period, comments by U.S. Federal Reserve Board (the Fed) Chair Janet Yellen at her first congressional testimony were also well received. However, February ended on a cautious note as escalating tensions between Russia and Ukraine prompted a sharp sell-off in equities. In the second quarter, after months of speculation regarding potential easing, the European Central Bank lowered interest rates to combat the potential for deflation. During July, major equity markets in the United States and Europe declined as investors reacted to disappointing corporate earnings and news that Argentina had defaulted on its debt for the second time in 13 years. In August, stocks responded positively to increased merger and acquisition activity in the United States and signs of renewed strength in the U.S. economy. To end the year, China cut its one-year benchmark lending rate for the first time in more than two years. In addition, the decision by OPEC countries not to cut production in the face of increased global supply led to a sharp decline in oil prices. In the United States, shares surged after the Fed stated that it would exercise patience in raising interest rates. Fund Performance The fund trailed the FTSE EPRA/NAREIT North America Index due to the Fund’s allocation to REIT preferred securities as well as unfavorable stock selection within the office sector. The North American REIT market performed strongly during the period, and the fund’s income orientation resulted in the fund lagging the benchmark. From a sector allocation perspective, an overweight to preferred securities weighed on relative return as preferreds lagged the broader REIT market. An underweight to the specialty REIT sector boosted relative performance. During its most recent fiscal year, the fund’s overweight positions in BRE Properties, Inc.* and Camden Property Trust contributed to performance, as did an underweight to American Realty Capital Properties, Inc. An overweight position in Glimcher Realty Trust* also added to returns. * Not held in the portfolio as of December 31, 2014. The fund’s overweight in Dream Office Real Estate Investment Trust represented the largest detractor from performance during the period. In addition, an overweight to Artis Real Estate Investment Trust and an underweight to Essex Property Trust, Inc.* weighed on performance. * Not held in the portfolio as of December 31, 2014. The fund also employs a covered call option strategy, with the goal of increasing income and reducing volatility. During the period, the strategy detracted from returns. "From a sector perspective, we expect high-dividend-yield REIT sectors such as health care to perform well, as long-term interest rates remain anchored at low levels." Outlook and Positioning On the macroeconomic front, the dramatic drop in oil prices continues to concern investors as they try to determine which market sectors will benefit or suffer from this new environment. In addition, we expect interest rates to rise over time but to remain low for the next several months. To date, private market real estate prices have been very strong, with ample capital being put to work within this market. Going forward, amid volatility in interest rates, there is a risk that REITs could underperform relative to the broader equity market if we see a sharp move higher in rates driven by improving economic growth and a "risk on" market environment. However, we also expect real estate fundamentals to continue to improve as supply remains in check and economic growth is sufficient to generate greater demand for space. From a sector perspective, we expect high-dividend-yield REIT sectors such as health care to perform well, as long-term interest rates remain anchored at low levels. Ten Largest Equity Holdings at December 31, 2014 (37.4% of Net Assets) 1. Kimco Realty Corp. Real estate investment trust that owns and operates North America’s largest publicly traded portfolio of neighborhood shopping centers 5.4% 2. Public Storage Owner and operator of personal and business mini-warehouses 4.7% 3. Corporate Office Properties Trust Real estate investment trust that specializes in office development that focuses on the acquisition, development, ownership, management and leasing of office properties 4.3% 4. Boston Properties, Inc Developer of commercial and industrial real estate 3.9% 5. Digital Realty Trust, Inc. Company involved in data center acquisition, ownership, development and operation as well as providing colocation services 3.8% 6. Ventas, Inc. Owns and leases long-term health care facilities 3.7% 7. Retail Properties of America, Inc. Manages, develops and acquires real estate properties 3.3% 8. Liberty Property Trust Owner of office and industrial properties 3.0% 9. Simon Property Group, Inc. Owner and operator of regional shopping malls 2.7% 10. AvalonBay Communities, Inc. Self-managed, multi-family real estate investment trust 2.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Liquid Real Assets for Deutsche Asset & Wealth Management. Investment industry experience began in 1988. — BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset Management from 1996–March 2004. — Chief Investment Officer of Liquid Real Assets for Deutsche Asset & Wealth Management. Investment industry experience began in 1996. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Investment industry experience began in 2003. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance; and as an Analyst at Cendant Mobility. — Investment industry experience began in 1996. — BS, University of Illinois at Urbana-Champaign. Hans-Joachim Weber, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2007. — Co-Portfolio Manager of DWS Dividende Direkt 2014 and DWS Dividende Deutschland Direkt 2014 since 2010; Co-Portfolio Manager of DWS Dividende Emerging Markets Direkt 2015, DWS Dividende USA Direkt 2014, and DWS Invest Top Dividende Premium since 2011; and Co-Portfolio Manager of DWS Diskont Basket since 2013; Specialist for equity derivative strategies for the DWS Equity platform in 2009 and Analyst for the food retail sector in 2009 and 2008. — BA, Fachhochschule Ludwigshafen; Bankkaufmann Sparkasse Starkenburg. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The FTSE EPRA/NAREIT North America Index tracks the performance of companies engaged in the ownership and development of the North American real estate market. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. OPEC (Organization of the Petroleum Exporting Countries) is a cartel that aims to manage global oil production, in an effort to maintain oil prices on the world market at levels beneficial to its members. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. A covered call option is an income-producing strategy where a fund "writes" (sells) a call option against shares of stock already held. In exchange for the option, the fund collects premium income. However, the option also carries the risk that the share price for the stock for which the call option has been written will move in an unfavorable direction and limit upside from the underlying stock if the option is exercised and the shares are called away. Performance Summary December 31, 2014 (Unaudited) Class A 1-Year Life of Fund* Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge 19.86% 12.13% Adjusted for the Maximum Sales Charge (max 5.75% load) 12.97% 7.05% S&P 500 Index† 13.69% 20.03% FTSE EPRA/NAREIT North America Index†† 28.15% 21.33% Class C 1-Year Life of Fund* Average Annual Total Returns as of 12/31/14 Unadjusted for Sales Charge 18.94% 11.37% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 18.94% 11.37% S&P 500 Index† 13.69% 20.03% FTSE EPRA/NAREIT North America Index†† 28.15% 21.33% Class S 1-Year Life of Fund* Average Annual Total Returns as of 12/31/14 No Sales Charges 20.03% 12.38% S&P 500 Index† 13.69% 20.03% FTSE EPRA/NAREIT North America Index†† 28.15% 21.33% Institutional Class 1-Year Life of Fund* Average Annual Total Returns as of 12/31/14 No Sales Charges 20.16% 12.41% S&P 500 Index† 13.69% 20.03% FTSE EPRA/NAREIT North America Index†† 28.15% 21.33% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 6.16%, 6.77%, 5.97% and 5.35% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Deutsche Real Estate Securities Income Fund commenced operations on September 23, 2013. The performance shown for the index is for the time period of September 30, 2013 through December 31, 2014, which is based on the performance period of the life of the Fund. † The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The FTSE EPRA/NAREIT North America Index tracks the performance of companies engaged in the ownership and development of the North American real estate market. Class A Class C Class S Institutional Class Net Asset Value 12/31/14 $ 12/31/13 $ Distribution Information as of 12/31/14 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of December 31, 2014 Shares Value ($) Common Stocks 79.6% Real Estate Investment Trust ("REITs") 79.6% Apartments 7.8% American Campus Communities, Inc. Associated Estates Realty Corp. AvalonBay Communities, Inc. (b) Camden Property Trust (b) Home Properties, Inc. Diversified 20.6% Artis Real Estate Investment Trust Cominar Real Estate Investment Trust Crombie Real Estate Investment Trust Digital Realty Trust, Inc. (b) Dream Office Real Estate Investment Trust DuPont Fabros Technology, Inc. Equity LifeStyle Properties, Inc. Lexington Realty Trust Liberty Property Trust Retail Properties of America, Inc. "A" STAG Industrial, Inc. Washington Real Estate Investment Trust Health Care 15.3% American Realty Capital Healthcare Trust, Inc. Chartwell Retirement Residences (Units) Healthcare Realty Trust, Inc. LTC Properties, Inc. Sabra Health Care REIT, Inc. Ventas, Inc. WP Carey, Inc. Hotels 2.2% Chesapeake Lodging Trust Hospitality Properties Trust Industrial 3.4% DCT Industrial Trust, Inc. Prologis, Inc. Office 10.3% BioMed Realty Trust, Inc. 4 86 Boston Properties, Inc. (b) Brandywine Realty Trust Columbia Property Trust, Inc. Corporate Office Properties Trust Highwoods Properties, Inc. Parkway Properties, Inc. Regional Malls 8.5% General Growth Properties, Inc. Pennsylvania Real Estate Investment Trust Simon Property Group, Inc. Taubman Centers, Inc. The Macerich Co. Shopping Centers 7.6% Calloway Real Estate Investment Trust Equity One, Inc. Federal Realty Investment Trust (b) Kimco Realty Corp. Specialty Services 2.8% Agree Realty Corp. Spirit Realty Capital, Inc. Storage 1.1% Extra Space Storage, Inc. (b) Total Common Stocks (Cost $20,294,577) Preferred Stocks 20.4% Real Estate Investment Trust ("REITs") 20.4% Diversified 5.2% Digital Realty Trust, Inc. "E" Digital Realty Trust, Inc. "F" Retail Properties of America, Inc. "A" Hotels 2.6% LaSalle Hotel Properties "H" Office 5.2% American Realty Capital Properties, Inc. "F" (b) Corporate Office Properties Trust "L" Shopping Centers 2.8% Kimco Realty Corp. "H" Storage 4.6% Public Storage "P" Public Storage "O" Total Preferred Stocks (Cost $5,318,891) Cash Equivalents 1.7% Central Cash Management Fund, 0.06% (a) (Cost $435,694) % of Net Assets Value ($) Total Investment Portfolio (Cost $26,049,162)† Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. † The cost for federal income tax purposes was $26,193,165. At December 31, 2014, net unrealized depreciation for all securities based on tax cost was $33,767. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $576,477 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $610,244. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (b) At December 31, 2014, this security has been pledged, in whole or in part, as collateral for open written exchange-traded call options. At December 31, 2014, open written options on equity securities were as follows: Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (c) Exchange-traded Call Options American Realty Capital Properties, Inc. 1/17/2015 ) AvalonBay Communities, Inc. 12 1/17/2015 ) Boston Properties, Inc. 35 1/17/2015 ) Camden Property Trust 30 2/20/2015 ) Digital Realty Trust, Inc. 30 1/17/2015 ) Extra Space Storage, Inc. 30 1/17/2015 ) Federal Realty Investment Trust 12 2/20/2015 ) Total Exchange-traded Call Options ) Over-the-counter Call Options DuPont Fabros Technology, Inc. 1 2/27/2015 ) Equity LifeStyle Properties, Inc. 1 2/27/2015 ) Equity One, Inc. 3 1/16/2015 ) Kimco Realty Corp. 3 2/6/2015 ) LTC Properties, Inc. 1 2/27/2015 ) Parkway Properties, Inc. 1 2/6/2015 ) Prologis, Inc. 4 1/16/2015 ) Retail Properties of America, Inc. 3 2/6/2015 ) Sabra Health Care REIT, Inc. 1 2/27/2015 ) Spirit Realty Capital, Inc. 2 2/6/2015 ) Taubman Centers, Inc. 1 1/16/2015 ) Washington Real Estate Investment Trust 1 1/16/2015 ) Total Over-the-counter Call Options ) Total ) (c) Unrealized depreciation on written options on equity securities at December 31, 2014 was $16,517, net of premiums received. For information on the Fund's policy and additional disclosures regarding written options contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Counterparties: 1 Morgan Stanley 2 Bank of America 3 Citibank N.A. 4 UBS AG Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
